Citation Nr: 1448263	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  04-01 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Diane C. Harr, Attorney


ATTORNEY FOR THE BOARD

Thomas O'Shay, Senior Counsel






INTRODUCTION

The Veteran had active service from January 1968 to October 1971, in addition to subsequent service in the Coast Guard Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

The Board previously remanded this appeal in January 2007, August 2008 and January 2011.  In August 2008, the Board denied service connection for PTSD; that matter is no longer before the Board for appellate review.  The Board notes that the RO, in August 2012, again denied service connection for PTSD.  The Veteran did not initiate an appeal of that rating action.  As the specific matter of PTSD thus is in a different procedural posture from the matters of the claimed psychiatric disorders other than PTSD currently before the Board, namely that the PTSD matter has been denied by the Board in the current appeal stream, the decision is Clemons v. Shinseki, 23 Vet. App. 1 (2009) does not serve to place the PTSD matter before the Board at this time.

On November 28, 2012, the Board denied service connection for an acquired psychiatric disability other than PTSD.  The Veteran appealed the November 2012 Board decision to the U.S. Court of Appeals for Veterans Claims (Court), and in an April 2014 Order, the Court granted a Joint Motion for Remand filed by the parties, and vacated the Board decision and remanded the appeal to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

The Joint Motion for Remand determined that the Board erred in relying on a March 2012 addendum to a February 2011 examination report, to the extent that addendum addressed the etiology of the Veteran's psychiatric disability.  The parties believed that the addendum opinion presupposed a requirement that a specific stressful event must first have occurred in order to link a current psychiatric disability to service.  The parties requested that the Board either obtain another addendum from the February 2011 VA examiner, or that "VA otherwise ensures it satisfies the duty to assist."

The parties to the Joint Motion also concluded that the Board should have included consideration of several other mental disorders in addressing the claim for a psychiatric disorder other than PTSD.  Specifically, the parties mentioned obsessive compulsive disorder,  anxiety disorder (not otherwise specified), and major depression.

After review of the file, the Board finds that the more appropriate course is to remand the case for another VA examination to address the matter of the presence and etiology of all psychiatric disorders other than PTSD present in the Veteran.  

Although the representative continues to argue that the Board should grant service connection for an adjustment disorder based on the current evidence of record, the Board finds that the evidence as to that matter is not as clear as the representative apparently believes.  The adjustment disorder matter will be included in the development ordered below. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination by a psychiatrist to determine the nature and etiology of any psychiatric disorders present.  The claims files must be made available to the examiner for review in connection with the examination.

The examiner is requested to identify each psychiatric disorder, other than PTSD, present in the Veteran.  With respect to each such disorder identified, the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.

The examiner is specifically requested to indicate whether any of the following are present in the Veteran: adjustment disorder; bipolar disorder; obsessive compulsive disorder, major depression, anxiety disorder; mood disorder; depressive disorder; or intermittent explosive disorder.  With respect to each of the above psychiatric disorders the examiner concludes is present in the Veteran, the examiner is requested to provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service.  With respect to each of the above disorders that the examiner concludes is not currently present, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran did have the disorder at some point after service, and if so, whether the disorder was etiologically related to service.

It is imperative that a full rationale for each opinion offered be included.   

2.  The AOJ should then re-adjudicate the issue on appeal.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if appropriate.  No action is required of the Veteran until he is notified by the AOJ.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).  




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

